DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5, 9-10, 12, and 16-18 have been amended. Claim 21 is added. Claims 1-21 are presented for examination. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ( WO 2022168365) and further in view of Saurav (  Real-Time Voice Activity Detection Using Neck-Mounted Accelerometers)


Regarding claim 1, Yamamoto  teaches a device, comprising: an accelerometer configured to: measure acceleration of the device along a plurality of axes ( vibration is received, Para 0040-0041, Fig 3, Fig 5); generate a first acceleration signal based on themeasured by the accelerometer(vibration signal is generated along the plurality of axis, Para 0041-0042); determine a plurality of characteristics of the filtered first acceleration signal ( vibration along the axis, Para 0041) , the plurality of characteristics including a first characteristic along a first axis of the plurality of axes ( Para 0041-0042) , and a second characteristic along a second axis of the plurality of axes ( Para 0041-0042) ; detect whether the first acceleration signal is a speech signal based on the plurality of characteristics ( Z-direction detects the presence of voice, Para 0040-0050) ; and output a detection signal that indicates whether the first acceleration signal is a speech signal ( whether voice is present, Para 0040-0050) ; and an operating system layer configured to receive the detection signal ( unit 10 receives the signal) 
Although Yamamoto teaches a bandpass filter is used in between the accelerometer and vibration sensor and its known in the art that these two equipment can be combined also suggested in ( Para 0137), it does not explicitly mentions apply a filter to the first acceleration signal;
However Saurav teaches apply a filter to the first acceleration signal ( Fig 5, filter is applied to the acceleration signal ) 
Yamamoto has a base concept measuring accelerometer signal using a 3 dimensions, and detect the speech based on the signal along the axis. Yamamoto does have the different equiement to filter out signal before the calculation which Yamamoto mentions can be combined ( Para 0137) Saurav teaches a device with the combined component so and it would have been obvious to do so before effective filing date  to remove artifacts and frequencies of vibration itself would be filtered out and the signal itself would be processed for speech processing ( Page 3,left col, Page 5, Right col ) 



Regarding claim 2, Yamamoto as above in claim 1, teaches a bone conduction accelerometer configured to measure acceleration of the device, and generate a second acceleration signal based on the acceleration measured by the bone conduction accelerometer ( bone conduction converts the vibration, Para 0028) 

Regarding claim 5, Yamamoto as above in claim 1, teaches  wherein the plurality of characteristics includes at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation ( vibration sensor detects a peak value, peak to peak value, Para 0094)

Regarding claim 6, Yamamoto as above in claim 1, teaches wherein the accelerometer is configured to: determine a first count value that indicates a total number of times the accelerometer detected the first acceleration signal is a speech signal, the detection signal indicating that the first acceleration signal is a speech signal in a case where the first count value is equal to or greater than a first threshold count value; or determine a second count value that indicates a total number of times the accelerometer detected the first acceleration signal is not a speech signal, the detection signal indicating that the first acceleration signal is not a speech signal in a case where the second count value is equal to or greater than a second threshold count value  ( Para 0065-0069) 

Regarding claim 7, Saurav as above in claim 1, teaches wherein the filter is a band pass filter or a high pass filter ( band pass, Page 3, Left Col )
Regarding claim 8, Yamamoto as above in claim 1,  the accelerometer detects whether the first acceleration signal is a speech signal by using at least one of a decision tree, a neural network, or a support vector machine ( Para 0136) 

Regarding claim 11, Yamamoto as above in claim 10, teaches  wherein the device is an accelerometer ( element 32) 
Regarding claim 13, Yamamoto as above in claim 10, teaches wherein the processing circuitry is configured to: determine a first count value that indicates a total number of times the processing circuitry detected a presence of a voice, the detection signal indicating the presence of the voice in a case where the first count value is equal to or greater than a first threshold count value; or determine a second count value that indicates a total number of times the processing circuitry detects that a voice is not present, the detection signal indicating that the voice is not present in a case where the second count value is equal to or greater than a second threshold count value ( ( Para 0065-0069)
Regarding claim 14, Saurav as above in claim 10, teaches  wherein the acceleration signal is filtered with a band pass filter or a high pass filter ( band pass, Page 3, Left Col )

Regarding claim 15, Yamamoto as above in claim 10, teaches wherein the processing circuitry detects the presence of the voice by using at least one of a decision tree, a neural network, or a support vector machine ( Para 0136)


Regarding claim 17, Yamamoto teaches a method, comprising: measuring acceleration of a device along a plurality of axes ( vibration is received, Para 0040-0041, Fig 3, Fig 5)  ; generating an acceleration signal based on the measured acceleration (vibration signal is generated, Para 0040-0041)  ; determining a plurality of calculations of the filtered acceleration signal, the plurality of calculations including at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation ( peak is detected in the vibration signal along the axis, Para 0060-0065) , the plurality of calculations including a first calculation along a first axis of the plurality of axes, and a second calculation along a second axis of the plurality of axes ( motion vs. voice is detected based on different axis, Para 0060-0065) ; detecting a presence or absence of a voice based on the plurality of calculations( whether voice is present, Para 0040-0050); and outputting a detection signal that indicates the presence or absence of the voice (element 33 receives the output, Fig 4, fig 10) 
Although Yamamoto teaches a bandpass filter is used in between the accelerometer and vibration sensor and its known in the art that these two equipment can be combined also suggested in ( Para 0137), it does not explicitly mentions filtering the acceleration signal with a band pass filter or a high pass filter
However Saurav teaches filtering the acceleration signal with a band pass filter or a high pass filter ( Fig 5, filter is applied to the acceleration signal ) 
Yamamoto has a base concept measuring accelerometer signal using a 3 dimensions, and detect the speech based on the signal along the axis. Yamamoto does have the different equiement to filter out signal before the calculation which Yamamoto mentions can be combined ( Para 0137) Saurav teaches a device with the combined component so and it would have been obvious to do so before effective filing date  to remove artifacts and frequencies of vibration itself would be filtered out and the signal itself would be processed for speech processing ( Page 3,left col, Page 5, Right col ) 


Regarding claim 18, Yamamoto modified by Saurav as above in claim 17, teaches wherein the measuring, generating, filtering, determining, detection, and outputting are performed by an accelerometer (sensor 32 does the measuring, generating, determining, detecting and output, Para 0060-0065) ; filtering is done by the  element 31 ( which can be used as a combination, 1037), Yamamoto; Fig 5, Saurav) 
 
Regarding claim 19, Yamamoto as above in claim 17, teaches determining a first count value that indicates a total number of times a presence of a voice is detected, the detection signal indicating the presence of the voice in a case where the first count value is equal to or greater than a first threshold count value; or determining a second count value that indicates a total number of times an absence of a voice is detected, the detection signal indicating the absence of the voice in a case where the second count value is equal to or greater than a second threshold count value  ( Para 0065-0069)

Regarding claim 20, Yamamoto as above in claim 17, teaches wherein the detecting of the presence or absence of the voice utilizes at least one of a decision tree, a neural network, or a support vector machine ( Para 0136) 

Regarding claim 10, arguments analogous to claim 17, are applicable. In addition, Yamamoto   teaches a device  ( fig 4, 10) 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ( WO 2022168365) and further in view of Saurav (  Real-Time Voice Activity Detection Using Neck-Mounted Accelerometers) and further in view of Gong ( WO 2020034104)
Regarding claim 3, Yamamoto modified by Saurav as above in claim 2, does not  wherein the operating system layer is configured to activate or deactivate the bone conduction accelerometer based on the detection signal
However Gong teaches wherein the operating system layer is configured to activate or deactivate the bone conduction accelerometer based on the detection signal ( turn on and off the second sensor, Page 16, Page 18)
It would have been obvious having the teaching of Yamamoto and Saurav to further include the concept of Gong before effective filing date so when the first sound signal does not satisfy the preset condition, it is not necessary to turn on the second voice sensor to collect the sound signal, thereby reducing the power consumption of the wearable device ( Page 16)
Regarding claim 4, Yamamoto modified by Saurav as above in claim 2, wherein the bone conduction accelerometer consumes a greater amount of current than the accelerometer
However Gong teaches wherein the bone conduction accelerometer consumes a greater amount of current than the accelerometer ( first acceleration sensor ( conventional accelerometer) uses less power than second accelerometer ( which is bone conduction ), ; Whether it is a second acceleration sensor, an air conduction microphone, or a bone conduction microphone, the sound signals collected by these second speech sensors 202 during operation can meet the accuracy required for speech recognition. However, since the power consumption of the second voice sensor 202 is high, in the embodiment of the present application, the first voice sensor 201 with low power consumption can be used to identify whether the user wearing the wearable device 11 is speaking. If it is recognized that the user wearing the wearable device 11 is speaking, the user may need to use the voice recognition function at this time. At this time, the wearable device 11 may obtain the voice signal collected by the second voice sensor 202 and perform voice recognition, thereby avoiding The wearable device 11 has a problem of high power consumption caused by turning on the second voice sensor 202 for a long time, Page 7, Para 3) 
Yamamoto has a concept of bone conduction accelerometer ( fig 10 element 9) and its known in the art that that would be the case that bone conduction uses more power, while Yamamoto does not explicitly say its Gong explicitly mentions it and it would have been obvious for Yamamoto to further have the concept of Gong before effective filing date since bone conduction just uses more power due to the processing requirement ( Page 7, Para 3) 

Claims 9, 12 , 16 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ( WO 2022168365) and further in view of Saurav (  Real-Time Voice Activity Detection Using Neck-Mounted Accelerometers ) and further in view of Littrell (US Pub: 20210382972)  and further in view of Chan ( US Pub: 2020006928) 

Regarding claims 9 Yamamoto as above in claim 1, teaches  wherein the plurality of characteristics includes a peak-to-peak calculation and a zero crossing calculation, and the accelerometer detects whether the first acceleration signal is a speech signal by using a decision tree ( vibration sensor detects a peak value, peak to peak value, Para 0094; decision tree, neural network, Para 0136) 
Yamamoto modified by Saurav does not explicitly teaches zero crossing calculations 
Littrell teaches zero crossing calculations  (such an algorithm can first extract features from the signal 107, such as number of zero crossings, relative amplitude levels in different frequency bands, changes in levels over time, energy, power, signal-to-noise ratio, pitch, or combinations of them, among others. The algorithm can then apply a detection scheme (e.g., thresholds, a Gaussian mixture model or another probabilistic model, a neural network or another machine learning model, or combinations of them, among others) to detect the presence or absence of voice activity Para 0041) 
It would have been obvious having the teachings of Yamamoto characteristics   further include the concept zero crossing of Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Gong to determine if the speech is present ( Para 0041, Littrell ) 

Regarding claim 12, Yamamoto as above in claim 10, teaches  wherein the  plurality of characteristics includes a peak-to-peak calculation and a zero crossing calculation ( ( vibration sensor detects a peak value, peak to peak value, Para 0094; decision tree, neural network, Para 0136)
While Yamamomo does not explicitly teaches zero crossing calculation Littrell teaches zero crossing calculations  ( decides based on characteristics like zero crossing, relative amplitude levels ( peak to peak ), Para 0041)
It would have been obvious having the teachings of Yamamoto characteristics   further include the concept zero crossing of Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Gong to determine if the speech is present ( Para 0041, Littrell ) 


Regarding claim 16, Yamamoto as above in claim 10 wherein the plurality of characteristics  includes a peak-to-peak calculation and a zero crossing calculation, and the processing circuitry uses a decision tree to detect the presence of the voice( vibration sensor detects a peak value, peak t peak to peak value, Para 0094; decision tree, neural network, Para 0136
Yamamoto modified by Saurav does not explicitly teaches zero crossing calculations 
Littrell teaches zero crossing calculations  ( decides based on characteristics like zero crossing, relative amplitude levels ( peak to peak ), Para 0041)) 
It would have been obvious having the teachings of Yamamoto characteristics   further include the concept zero crossing of Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Gong to determine if the speech is present ( Para 0041, Littrell ) 

Regarding claim 21, Yamamoto as above in claim 17,teaches  wherein the first characteristic is a first calculation selected from a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, and a variance calculation, and the second characteristic is a second calculation, which is different from the first calculation, selected from the peak-to-peak calculation, the zero crossing calculation, the peak count calculation, and the variance calculation (calculation in variance of peaks in different direction Ypeak, Zpeak etc, Para 0065-0070) 
Yamamoto does not explicitly teaches zero crossing variance
However Littrell teaches zero crossing calculations  (uch an algorithm can first extract features from the signal 107, such as number of zero crossings, relative amplitude levels in different frequency bands, changes in levels over time, energy, power, signal-to-noise ratio, pitch, or combinations of them, among others. The algorithm can then apply a detection scheme (e.g., thresholds, a Gaussian mixture model or another probabilistic model, a neural network or another machine learning model, or combinations of them, among others) to detect the presence or absence of voice activity, Para 0041) 
It would have been obvious having the teachings of Yamamoto characteristics   further include the concept zero crossing of Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Gong to determine if the speech is present ( Para 0041, Littrell ) 
2nd  Rejection 
Claims 1, 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto ( WO 2022168365)
Regarding claim 17, Yamamoto teaches a method, comprising: measuring acceleration of a device along a plurality of axes (the vibration sound processing unit 32 detects the peak of the vibration signal (vibration sound)based on the movement of the user U when the detection value of the acceleration satisfies a predetermined condition for each of the Y-axis direction (front-back direction, the travel direction of the user U), the X-axis direction (left-right direction, the swing direction of the user U), and the Z-axis direction (vertical direction, vertical direction) on the basis of the received vibration signal (see FIG. 3). The vibration sound processing section 32 detects a voice signal or a music signal from the smartphone P of the user U along with the detection result of the peak., Para 0041)  ; filtering the acceleration signal with a band pass filter or a high pass filter ( element 31 is a bandpass filter, Para 0039, Para 0056-0065) ;generating an acceleration signal based on the measured acceleration ( generate signal, Para 0040-0041, Fig 3-4, Fig 10) ; determining a plurality of calculations of the filtered acceleration signal, the plurality of calculations including at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation ( peak is detected in the vibration signal along the axis, Para 0060-0065) , the plurality of calculations including a first calculation along a first axis of the plurality of axes, and a second calculation along a second axis of the plurality of axes ( motion vs. voice is detected based on different axis, Para 0060-0065) ; detecting a presence or absence of a voice based on the plurality of calculations( whether voice is present, Para 0040-0050); and outputting a detection signal that indicates the presence or absence of the voice (element 33 receives the output, Fig 4, fig 10)
Yamamoto does not explicitly teach device ( accelerometer ) has a bandpass filter, however in Para 0137 Yamamoto teaches the equipment’s can be combined. It would have been obvious to combine the element 11, 31 and 32 since the results of the combination would have been predictable and resulted in modifying the invention of Yamamoto  to without departing from the spirit of the invention

Regarding claim 1, arguments analogous to claim 17, are applicable. 
Regarding claim 10, arguments analogous to claim 17, are applicable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674